t c memo united_states tax_court ronna joan robertson petitioner v commissioner of internal revenue respondent docket no filed date ronna joan robertson pro_se guy h glaser for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioner respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number - after concessions the issues for our consideration are whether petitioner is entitled to any schedule a itemized_deductions for the taxable years and whether petitioner is liable for additional tax under section in and for premature distributions of dollar_figure and dollar_figure respectively from individual_retirement_accounts and whether petitioner is liable for additions to tax under sec_6651 for and or under sec_6654 for findings_of_fact petitioner resided pincite georgia circle placentia california during the tax years at issue and at the time her petition was filed petitioner was born on date petitioner was employed as a flight attendant for trans world airlines twa from date until she voluntarily left in date during the and taxable years petitioner maintained a joint checking account at first interstate bank with her sister alexandra robertson and her mother joanne robertson ' during trial petitioner conceded all of the unreported income issues set forth in the two notices of deficiency unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and exhibits attached thereto are incorporated herein by this reference petitioner filed federal_income_tax returns for the taxable years prior to but she did not file federal_income_tax returns for the taxable years ended date or petitioner did however file an extension with the internal_revenue_service irs for the taxable_year petitioner chose not to file or federal_income_tax returns because she ran out of money and was employed only part-time during those years petitioner also decided not to file tax returns for those years in protest over a dispute she was having with the irs concerning some fica overwithholding by her former employer twa for the taxable_year in november of either or petitioner consulted mr henschel a tax attorney about filing a federal_income_tax return for the year during the taxable_year petitioner received dollar_figure in taxable_distributions from two qualified_individual retirement accounts ira’s and during the taxable_year petitioner received another taxable_distribution in the amount of dollar_figure from one of her qualified ira’s no portion of the or distributions was rolled over into another plan or account was made on or after the date on which petitioner attained the age of was made to petitioner after attaining the age of years or was made pursuant to a gualified domestic_relations_order petitioner did not incur any qualified_higher_education_expenses in or and was not a first-time home buyer in q4e- either or petitioner was aware that the withdrawals from her qualified ira’s would be taxable to her but she withdrew the money in order to subsist and to help her family for the taxable_year transworld mortgage corp issued petitioner and her sister adrianna a form_1098 mortgage interest statement reporting the payment of dollar_figure in deductible mortgage interest for the taxable_year transworld mortgage corp issued petitioner and adrianna a form_1098 mortgage interest statement reporting the payment of dollar_figure in deductible mortgage interest after the trial the record remained open to give petitioner an opportunity to submit additional evidence in order to substantiate certain additional schedule a itemized_deductions petitioner submitted documentation regarding medical_expenses real_property_taxes automobile fees corporate organizational_expenses and interest_expenses specifically in and various doctors were paid dollar_figure and dollar_figure respectively from a joint checking account that petitioner maintained with her mother and her sister petitioner paid dollar_figure and dollar_figure in and respectively in real_property_taxes in and respectively payments of dollar_figure and dollar_figure were made to the california department of motor vehicles dmv for registration fees and smog certification fees petitioner also paid the california dmv dollar_figure in for an automobile sales - - license petitioner paid dollar_figure in for expenses relating to a delaware corporation of which she was a shareholder finally petitioner paid interest of dollar_figure and dollar_figure in and respectively on a personal loan for an automobile opinion we must decide whether petitioner is entitled to any schedule a itemized_deductions for the and taxable years is liable for additional tax under sec_72 and is liable for any additions to tax under sec_6651 or sec_6654 a i schedule a itemized_deductions deductions are a matter of legislative grace and petitioner bears the burden of proving that she is entitled to the deductions she is claiming see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who is claiming a deduction bears the burden of substantiating the amount and purpose of the item claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs a medical and dental expenses sec_213 permits a deduction for expenses paid during the taxable_year for medical_care of the taxpayer his or her spouse or a dependent as defined in sec_152 to the extent such expenses exceed percent of adjusted_gross_income and to the extent such expenses are not_compensated_for_by_insurance_or_otherwise petitioner claims that she is entitled to medical expense deductions of dollar_figure and dollar_figure for the and taxable years respectively during and petitioner maintained a joint bank account at first interstate bank with her mother joanne robertson and her sister alexandra robertson petitioner submitted into evidence numerous canceled checks from this joint bank account payable for medical and dental expenses in and for the years in issue only one check--check number dated date in the amount of dollar_figure--bears petitioner’s signature the remainder of the checks submitted by petitioner bear the signature of either petitioner’s mother or petitioner’s sister a strong indicator that these payments were not made for expenses_incurred by petitioner while deductions are permitted for medical_expenses paid for a dependent petitioner has not produced any evidence that her mother or her sister was her dependent during the taxable years at issue - more important however is the fact that all of the checks submitted by petitioner were issued from a joint bank account petitioner has failed to produce any evidence describing the contributions or deposits made by petitioner petitioner’s mother and petitioner’s sister to the joint bank account thus it is unclear which of the joint account holders actually paid for these medical_expenses accordingly petitioner has not shown entitlement to medical and dental deductions for or b real_property_taxes sec_164 provides that taxpayers are entitled toa deduction for real_property_taxes paid during the taxable_year during and petitioner resided in and owned a home pincite georgia circle placentia california ’ and paid real_property_taxes of dollar_figure and dollar_figure in and respectively accordingly petitioner is entitled to deduct these amounts as real_property_taxes on her and federal_income_tax returns c personal_property_taxes sec_164 permits deductions for state and local property taxes under sec_164 property taxes are respondent states in his brief that this house was jointly owned by petitioner and other members of petitioner’s immediate_family including her sisters and mother there is no evidence of this in the record however - - defined as an ad valorem tax that is imposed on an annual basis in respect of personal_property thus an ad valorem auto license fee is deductible as a personal_property_tax whereas an annual flat registration fee is not deductible see sec_164 mann v commissioner tcmemo_1975_74 sec_1 c income_tax regs in and respectively petitioner and or her family members paid dollar_figure and dollar_figure in fees to the california dmv for the registration and licensing of four different vehicles the record does not indicate what portion of these fees was an annual flat registration fee respondent however conceded that all of these dmv registration fees are ad_valorem_taxes after respondent’s concession the only remaining issue regarding these dmv registration fees is whether they were imposed on petitioner generally personal_property_taxes are only deductible by the taxpayer upon whom they are imposed see sec_1_164-1 income_tax regs thus in order to be entitled to these deductions petitioner bears the burden of establishing ownership of the vehicles in question see rule a during and only two of the cars for which petitioner is attempting to deduct dmv registration fees were actually petitioner also contends that she is entitled to deduct smog certification expenses and driver’s license renewal fees these expenses however are not ad valorem fees and are therefore not deductible by petitioner - registered in petitioner’s name the pontiac and the pontiac thus only the fees paid for the pontiac dollar_figure in and dollar_figure in and the pontiac dollar_figure in and dollar_figure in may be allowed as deductions by petitioner accordingly petitioner is entitled to deductions of dollar_figure and dollar_figure for the and tax years respectively for personal_property_taxes d automobile sales license sec_162 generally allows a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is ordinary if it is considered to be normal usual or customary in the context of the particular business out of which it arose see 308_us_488 a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business normally is not sufficient to establish that the expenses had a reasonably direct relationship to that trade_or_business see 50_tc_177 affd per curiam 409_f2d_1359 2d cir during the trial petitioner alluded to the fact that she worked part-time for a used car dealer petitioner contends that she is therefore entitled to deduct the dollar_figure that she paid to the california dmv for an automobile sales license petitioner however has failed to present any evidence establishing that a -- - license was required under california law in short petitioner has failed to substantiate her claim for a deduction and accordingly no deduction is allowed for her automobile sales license bk interest_expense sec_163 provides a deduction for interest_paid or incurred on indebtedness within the taxable_year not all interest incurred however is deductible in date petitioner borrowed dollar_figure to purchase a pontiac grand prix at a 5-percent interest rate in and petitioner paid dollar_figure and dollar_figure respectively of interest on this loan petitioner also paid dollar_figure and dollar_figure of mortgage interest during the and taxable years respectively sec_163 denies taxpayers a deduction for personal_interest paid_or_accrued during the taxable_year unless it fits within certain narrowly prescribed categories the interest_paid by petitioner on her personal car loan during and is personal in nature and does not fall into one of the excepted categories accordingly petitioner is not entitled to deduct the interest_paid on her personal car loan sec_163 h d however allows a deduction for interest on a qualified_residence respondent concedes that petitioner is entitled to deductions for the interest_paid on the mortgage for petitioner’s home during the and taxable years accordingly petitioner is entitled to deduct the mortgage interest_paid in and f delaware corporation startup expenses petitioner contends that she is allowed to deduct delaware corporation startup expenses and submitted documentation concerning a corporation known as worldly connections inc the documentation submitted indicates that in date petitioner paid dollar_figure for delaware state filing fees registered agent fees a corporate kit and basic mail forwarding service petitioner also remitted an additional dollar_figure in date for advanced payment of agent fees and renewal filing fees sec_248 permits a corporation to elect to amortize on its corporation income_tax return its organizational_expenditures over a period of months or more from the month in which the corporation began business the term organizational_expenditures is defined to mean any expenditure that is incident to the creation of the corporation chargeable to a capital_account and of a character that if expended incident to the creation of a corporation having a limited life would be amortizable over such life sec_248 organizational costs that are paid_by the shareholder of a corporation do not normally qualify for amortization under sec_248 but instead must be capitalized as part of the shareholder’s stock basis cf eg deputy v du pont supra 397_us_572 397_us_580 accordingly the organizational_expenses of worldly connections inc paid_by petitioner are not deductible on petitioner’s federal_income_tax return similarly to the extent that petitioner paid any additional expenses for worldly connections inc during the taxable_year out of her own pocket eg dollar_figure these expenses should also be considered contributions of capital and are nondeductible to petitioner on her individual federal_income_tax return see deputy v du pont supra il sec_72 tax sec_72 imposes an additional 10-percent tax on the amount of an early distribution from a qualified retirement account as defined in sec_4974 see sec_72 sec_72 provides for certain exceptions to the imposition of this 10-percent tax petitioner received a dollar_figure distribution in anda dollar_figure distribution in from her ira’s which are qualified_retirement_plans under sec_4974 petitioner testified that she withdrew the money from her ira’s to provide for her own subsistence and that of her family this is not one of the exceptions set forth in sec_72 and petitioner has failed to present evidence that would trigger any of the - - statutory exceptions to the imposition of the 10-percent tax accordingly petitioner is liable for the 10-percent additional tax on the dollar_figure and dollar_figure early distributions under sec_72 tit additions to tax under sec_665l1 a and a we now address whether petitioner is liable for additions to tax under sec_665l1 a for the and taxable years and under sec_6654 for the taxable_year petitioner bears the burden of proving respondent’s determination is in error see rule a sec_6012 requires the filing of income_tax returns sec_6072 sets forth the due_date and sec_6651 a imposes an addition_to_tax for failure_to_file a return timely pursuant to sec_6651 the addition_to_tax for failure to timely file a required income_tax return is imposed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner regularly filed federal_income_tax returns up to and through the taxable_year sometime in or petitioner consulted with a tax attorney regarding the filing of her tax_return for the taxable_year subsequently petitioner timely filed a request with the irs seeking an extension of time to file her federal_income_tax return thus it is clear that petitioner knew of her obligation to file tax returns petitioner stated that the reason she did not file federal_income_tax returns for the and taxable years was because she ran out of money inability to pay however does not relieve a taxpayer of his or her obligation to properly and timely file an income_tax return see bowden v commissioner tcmemo_1996_318 taxpayer’s alleged inability to pay tax was not reasonable_cause for late filing petitioner also stated that she did not file her federal_income_tax returns in protest over a dispute with the irs concerning fica overwithholding by her former employer twa for the taxable_year the existence of a dispute or protest with the irs does not constitute reasonable_cause for not timely filing one’s returns for subsequent years see 25_tc_934 affd per curiam 243_f2d_635 d c cir taxpayer’s dispute with irs concerning liability for prior tax years was not reasonable_cause for not filing for year in guestion the fact that petitioner lacked the ability to pay the tax_liability and the fact that petitioner was in disagreement with the commissioner concerning a prior taxable_year do not constitute reasonable_cause for failing to file federal_income_tax returns for the and tax years accordingly - - petitioner is liable for additions to tax under sec_6651 a sec_6654 requires the imposition of an addition_to_tax in the case of any underpayment of estimated_tax by an individual see 33_tc_1071 sec_6654 provides exceptions to the imposition of additions to tax under sec_6654 petitioner bears the burden of proving that one of these exceptions is applicable petitioner introduced no evidence as to the applicability of the exceptions provided under sec_6654 accordingly petitioner is liable for the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered under rule
